DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behbehani. (US 8,720,078).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Behbehani as teaching:
a case 20 having a front side and a rear side, the rear side configured to be removably coupled to a hair dryer (expressly shown in figure 1), 
an inlet (near reference character 24 in figure 1 and near reference character 88 in figure 2) provided at the rear side and configured to receive fluid discharged from the hair dryer; 
a cover 64, 66 provided at a front side of the case, wherein the cover includes at least one discharge hole through which fluid inside of the case is discharged (expressly shown in figures 1, 2); 
a plurality of first protrusions 32, 34 protruding forward from the cover to press a target located in front of the cover (expressly shown in figure 3); and 
at least one moisture sensor 42 configured to measure a moisture amount of the target (expressly disclosed at column 9 lines 43-50).  Behbehani also discloses the claimed dryer comprising a diffuser (see title, abstract, and drawings).
Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiebaut et al. (US 10,470,545).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Thiebaut as teaching:
a hair dryer (see title, abstract, and figures), comprising: 
a main body 110 having an inlet and an outlet (expressly shown in figure 5A); 
a fan to suction fluid through the inlet and discharge fluid out of the outlet (inherently disclosed at column 3 lines 20-30 because a fan necessarily follows the cause of air emission in a hair dryer); 
a controller 211 to control a speed of the fan (expressly disclosed at column 5 lines 4-6); and 
a diffuser provided at the outlet and configured to diffuse air discharged out of the outlet, the diffuser having a moisture level sensor, wherein the controller is configured to determine a moisture amount based on a sensing by the moisture level sensor and control the speed of the fan based on the determined moisture amount (expressly shown in figures 1, 4A, 4B and expressly disclosed at column 3 lines 55-57).  Thiebaut also discloses the light having a circuit board provided inside of the diffuser and at least one light emitting diode to emit light, wherein the controller is configured to control the light based on the determined moisture amount; and a temperature adjuster provided in the main body to change a temperature of the fluid discharged from the outlet, wherein the controller is configured to control the temperature adjuster based on the determined moisture amount (expressly discloses at column 5 lines 35-42).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 19, 20 of copending Application No. 17/077,915 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to exclude the current claimed cover from the copending application, since both claimed inventions would perform as claimed, regardless of that feature and applicants have not claimed or specified the criticality of that feature as being necessary for patentability.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 16 of copending Application No. 17/077,119 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to exclude the current claimed controller from the copending application, since both claimed inventions would perform as claimed, regardless of that feature and applicants have not claimed or specified the criticality of that feature as being necessary for patentability.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 2-11, 13-15, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited with this application may teach one or more features of the claimed invention, but do not rise to a level of anticipation such that a rejection would be reasonable or proper under current Office practice and procedure.  References B, E, F, cited with this action, are patent publications from the same inventive entity.  Reference A, cited with this action, teaches a hair dryer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Wednesday, July 20, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753